DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 7, 10-15, 18 and 29-42 are pending wherein claims 18 and 37 have been preliminarily amended, claims 41-42 have been preliminarily added and claims 3-6, 8-9, 16-17 and 19-28 have been preliminarily canceled. 

Allowable Subject Matter
Claims 1-2, 7, 10-15, 18 and 29-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the closest prior art to Harata et al. (Production of Scandium and Al-Sc Alloy by Metallothermic Reduction) teaches a process for producing scandium metal or aluminum-scandium alloy by reduction of scandium oxide wherein a mixture of scandium oxide, aluminum and calcium chloride are mixed in a crucible and placed inside a reaction container wherein after the reduction, calcium oxide, calcium chloride flux and excess calcium were removed from the obtained alloy sample. However, Harata et al. (Production of Scandium and Al-Sc Alloy by Metallothermic Reduction) does not . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

41. (Currently amended) The method of claim 1, wherein said flux-oxide mixture contains a pairing selected from the group consisting of (a) at least one rare metal oxide, and wherein said master alloy contains the corresponding rare earth metal; (b) at least one material selected from the group consisting of oxides of boron and fluoride salts of boron, and wherein said master alloy contains boron; (c) at least one material selected from the group consisting of oxides of titanium and fluoride salts of titanium, and  wherein said master alloy contains titanium; wherein said flux-oxide mixture contains at least one material selected from the group consisting of oxides of zirconium and fluoride salts of zirconium, and wherein said master alloy contains zirconium; at least one material selected from the group consisting of oxides of hafnium and fluoride salts of hafnium, and wherein said master alloy contains hafnium; at least one material selected from the group consisting of oxides of niobium and fluoride salts of niobium, and wherein the master alloy contains niobium.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796